
	
		II
		111th CONGRESS
		2d Session
		S. 3295
		IN THE SENATE OF THE UNITED STATES
		
			April 30, 2010
			Mr. Schumer (for
			 himself, Mr. Feingold,
			 Mr. Wyden, Mr.
			 Bayh, Mr. Franken,
			 Mr. Durbin, Mrs. Murray, Mr.
			 Leahy, Mr. Bennet,
			 Mr. Brown of Ohio,
			 Mr. Reed, Mr.
			 Whitehouse, Mr. Specter,
			 Mr. Merkley, Ms. Klobuchar, Mr.
			 Kaufman, Mr. Udall of
			 Colorado, Mr. Bingaman,
			 Mrs. Gillibrand,
			 Mr. Casey, Mr.
			 Begich, Ms. Mikulski,
			 Mr. Sanders, Mr. Harkin, Mr.
			 Rockefeller, Mrs. McCaskill,
			 Mr. Menendez, Mrs. Shaheen, Mr.
			 Lautenberg, Mrs. Feinstein,
			 Mr. Tester, Mr.
			 Baucus, Mr. Conrad,
			 Mrs. Boxer, Mr.
			 Akaka, Mr. Nelson of Florida,
			 Mr. Levin, and Mr. Burris) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Rules and Administration
		
		A BILL
		To amend the Federal Election Campaign Act of 1971 to
		  prohibit foreign influence in Federal elections, to prohibit government
		  contractors from making expenditures with respect to such elections, and to
		  establish additional disclosure requirements with respect to spending in such
		  elections, and for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Democracy Is Strengthened by
			 Casting Light On Spending in Elections Act or the
			 DISCLOSE
			 Act.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings.
					TITLE I—Regulation of Certain Political Spending
					Sec. 101. Prohibiting independent expenditures and
				electioneering communications by government contractors.
					Sec. 102. Application of ban on contributions and expenditures
				by foreign nationals to foreign-controlled domestic corporations.
					Sec. 103. Treatment of payments for coordinated communications
				as contributions.
					Sec. 104. Treatment of political party communications made on
				behalf of candidates.
					TITLE II—Promoting Effective Disclosure of Campaign-Related
				Activity
					Subtitle A—Treatment of Independent Expenditures and
				Electioneering Communications Made by All Persons
					Sec. 201. Independent expenditures.
					Sec. 202. Electioneering communications.
					Subtitle B—Expanded Requirements for Corporations and Other
				Organizations
					Sec. 211. Additional information required to be included in
				reports on disbursements by covered organizations.
					Sec. 212. Rules regarding use of general treasury funds by
				covered organizations for campaign-related activity.
					Sec. 213. Optional use of separate account by covered
				organizations for campaign-related activity.
					Sec. 214. Modification of rules relating to disclaimer
				statements required for certain communications.
					Subtitle C—Reporting Requirements for Registered
				Lobbyists
					Sec. 221. Requiring registered lobbyists to report information
				on independent expenditures and electioneering communications.
					Subtitle D—Filing by Senate Candidates With
				Commission
					Sec. 231. Filing by Senate candidates with
				Commission.
					TITLE III—Disclosure by Covered Organizations of Information on
				Campaign-Related Activity 
					Sec. 301. Requiring disclosure by covered organizations of
				information on campaign-related activity.
					TITLE IV—Television Media Rates
					Sec. 401. Television media rates.
					TITLE V—Other Provisions
					Sec. 501. Judicial review.
					Sec. 502. Severability.
					Sec. 503. Effective date.
				
			2.Findings
			(a)General
			 FindingsCongress finds and
			 declares as follows:
				(1)Throughout the history of the United
			 States, the American people have been rightly concerned about the power of
			 special interests to control our democratic processes. That was true over 100
			 years ago when Congress first enacted legislation intended to restrict
			 corporate funds from being used in Federal elections, legislation that Congress
			 in 1947 reaffirmed was intended to include independent expenditures. The
			 Supreme Court held such legislation to be constitutional in 1990 in Austin v.
			 Michigan Chamber of Commerce (494 U.S. 652) and again in 2003 in McConnell v.
			 F.E.C. (540 U.S. 93).
				(2)The Supreme Court’s decision in Citizens
			 United v. Federal Election Commission on January 21, 2010, reverses established
			 jurisprudence and sound policy to greatly increase the dangers of undue special
			 interest influence over the democratic process. That decision has opened the
			 floodgates for corporations and labor unions to spend unlimited sums from their
			 general treasury accounts to influence the outcome of elections.
				(3)Congress must take
			 action to ensure that the American public has all the information necessary to
			 exercise its free speech and voting rights, and must otherwise take narrowly
			 tailored steps to regulate independent expenditures and electioneering
			 communications in elections.
				(b)Findings
			 Relating to Government ContractorsCongress finds and declares as
			 follows:
				(1)Government contracting is an activity that
			 is particularly susceptible to improper influence, and to the appearance of
			 improper influence. Government contracts must be awarded based on an objective
			 evaluation of how well bidders or potential contractors meet relevant statutory
			 criteria.
				(2)Independent
			 expenditures and electioneering communications that benefit particular
			 candidates or elected officials or disfavor their opponents can lead to
			 apparent and actual ingratiation, access, influence, and quid pro quo
			 arrangements. Government contracts should be awarded based on an objective
			 application of statutory criteria, not based on other forms of inappropriate or
			 corrupting influence.
				(3)Prohibiting
			 independent expenditures and electioneering communications by persons
			 negotiating for or performing government contracts will prevent government
			 officials involved in or with influence over the contracting process from
			 influencing the contracting process based, consciously or otherwise, on this
			 kind of inappropriate or corrupting influence.
				(4)Prohibiting
			 independent expenditures and electioneering communications by persons
			 negotiating for or performing government contracts will likewise prevent such
			 persons from feeling pressure, whether actually exerted by government officials
			 or not, to make expenditures and to fund communications in order to maximize
			 their chances of receiving contracts, or to match similar expenditures and
			 communications made by their competitors.
				(5)Furthermore,
			 because government contracts often involve large amounts of public money, it is
			 critical that the public perceive that the government contracts are awarded
			 strictly in accordance with prescribed statutory standards, and not based on
			 other forms of inappropriate or corrupting influence. The public’s confidence
			 in government is undermined when corporations that make significant
			 expenditures during Federal election campaigns later receive government
			 funds.
				(6)Prohibiting
			 independent expenditures and electioneering communications by persons
			 negotiating for or performing government contracts will prevent any appearance
			 that government contracts were awarded based in whole or in part on such
			 expenditures or communications, or based on the inappropriate or corrupting
			 influence such expenditures and communications can create and appear to
			 create.
				(7)In these ways,
			 prohibiting independent expenditures and electioneering communications by
			 persons negotiating for or performing government contracts will protect the
			 actual and perceived integrity of the government contracting process.
				(8)Moreover, the
			 risks of waste, fraud and abuse, all resulting in economic losses to taxpayers,
			 are significant when would-be public contractors or applicants for public funds
			 make expenditures in Federal election campaigns in order to affect electoral
			 outcomes.
				(c)Findings
			 Relating to Foreign CorporationsCongress finds and declares as
			 follows:
				(1)The Supreme Court’s decision in the
			 Citizens United case has provided the means by which United States corporations
			 controlled by foreign entities can freely spend money to influence United
			 States elections.
				(2)Foreign
			 corporations commonly own U.S. corporations in whole or in part, and U.S.
			 corporate equity and debt are also held by foreign individuals, sovereign
			 wealth funds, and even foreign nations at levels which permit effective control
			 over those U.S. entities.
				(3)As recognized in
			 many areas of the law, foreign ownership interests and influences are exerted
			 in a perceptible way even when the entity is not majority-foreign-owned.
				(4)The Federal
			 Government has broad constitutional power to protect American interests and
			 sovereignty from foreign interference and intrusion.
				(5)Congress has a
			 clear interest in minimizing foreign intervention, and the perception of
			 foreign intervention, in United States elections.
				(d)Findings
			 Relating to Coordinated ExpendituresCongress finds and declares
			 as follows:
				(1)It has been the consistent view of Congress
			 and the courts that coordinated expenditures in campaigns for election are no
			 different in nature from contributions.
				(2)Existing rules
			 still allow donors to evade contribution limits by making campaign expenditures
			 which, while technically qualifying as independent expenditures under law, are
			 for all relevant purposes coordinated with candidates and political parties and
			 thus raise the potential for corruption or the appearance of corruption.
				(3)Such arrangements
			 have the potential to give rise to the reality or appearance of corruption to
			 the same degree that direct contributions to a candidate may give rise to the
			 reality or appearance of corruption. Moreover, expenditures which are in fact
			 made in coordination with a candidate or political party have the potential to
			 lessen the public’s trust and faith in the rules and the integrity of the
			 electoral process.
				(4)The government
			 therefore has a compelling interest in making sure that expenditures that are
			 de facto coordinated with a candidate are treated as such to prevent
			 corruption, the appearance of corruption, or the perception that some
			 participants are circumventing the laws and regulations which govern the
			 financing of election campaigns.
				(e)Findings
			 Relating to Disclosures and DisclaimersCongress finds and
			 declares as follows:
				(1)The American people have a compelling
			 interest in knowing who is funding independent expenditures and electioneering
			 communications to influence Federal elections, and the government has a
			 compelling interest in providing the public with that information. Effective
			 disclaimers and prompt disclosure of expenditures, and the disclosure of the
			 funding sources for these expenditures, can provide shareholders, voters, and
			 citizens with the information needed to evaluate the actions by special
			 interests seeking influence over the democratic process. Transparency promotes
			 accountability, increases the fund of information available to the public
			 concerning the support given to candidates by special interests, sheds the
			 light of publicity on political spending, and encourages the leaders of
			 organizations to act only upon legitimate organizational purposes.
				(2)Protecting this compelling interest has
			 become particularly important to address the anticipated increase in special
			 interest spending on election-related communications which will result from the
			 Supreme Court’s decision in the Citizens United case. The current disclosure
			 and disclaimer requirements were designed for a campaign finance system in
			 which such expenditures were subject to prohibitions that no longer
			 apply.
				(3)More rigorous disclosure and disclaimer
			 requirements are necessary to protect against the evasion of current rules.
			 Organizations that engage in election-related communications have used a
			 variety of methods to attempt to obscure their sponsorship of communications
			 from the general public. Robust disclosure and disclaimer requirements are
			 necessary to ensure that the electorate is informed about who is paying for
			 particular election-related communications, and so that the shareholders and
			 members of these organizations are aware of their organizations’
			 election-related spending.
				(4)The current lack of accountability and
			 transparency allow special interest political spending to serve as a private
			 benefit for the officials of special interest organizations, to the detriment
			 of the organizations and their shareholders and members.
				(f)Findings
			 Relating to Campaign Spending by LobbyistsCongress finds and
			 declares as follows:
				(1)Lobbyists and lobbying organizations, and
			 through them, their clients, influence the public decision-making process in a
			 variety of ways.
				(2)In recent years,
			 scandals involving undue lobbyist influence have lowered public trust in
			 government and jeopardized the willingness of voters to take part in democratic
			 governance.
				(3)One way in which
			 lobbyists may unduly influence Federal officials is through their or their
			 clients making independent expenditures or electioneering communications
			 targeting elected officials.
				(4)Disclosure of such
			 independent expenditures and electioneering communications will allow the
			 public to examine connections between such spending and official actions, and
			 will therefore limit the ability of lobbyists to exert an undue influence on
			 elected officials.
				(g)Findings
			 relating to lowest unit chargeCongress finds and declares as
			 follows:
				(1)The purpose of
			 the First Amendment is to ensure a robust marketplace of ideas. The government
			 has a compelling interest in ensuring that Americans have access to this robust
			 marketplace of ideas through the variety of media supported by the
			 government.
				(2)In recent years,
			 the cost of political communication has been artificially inflated as
			 candidates, parties, interest groups, and commercial advertisers compete for a
			 dwindling supply of airtime in the periods before elections. Candidates for
			 Federal election are currently forced to pay higher premiums for
			 nonpreemptible advertisement time so as not to be replaced by
			 commercial advertisements in such periods.
				(3)The high cost of
			 advertising for Federal candidates and their political parties makes it less
			 likely that Americans will receive information necessary to engage fully in the
			 electoral process and hear directly from all participants. The high cost of
			 advertising for Federal candidates and political parties also drives the demand
			 for large, potentially corrupting contributions to Federal election campaigns
			 and forces elected officials to spend more time raising money and less time
			 performing their official responsibilities.
				(4)Lower advertising
			 costs enhance the ability of candidates to present and the public to receive
			 information necessary for the effective operation of the democratic process.
			 Lower advertising costs reduce the potential for corrupting contributions to
			 Federal election campaigns. Lower advertising costs allow elected officials to
			 spend more time serving the public interest instead of raising funds to pay for
			 campaign advertisements.
				IRegulation of
			 Certain Political Spending
			101.Prohibiting
			 independent expenditures and electioneering communications by government
			 contractors
				(a)Prohibition
			 Applicable to Government Contractors
					(1)Prohibition
						(A)In
			 generalSection 317(a)(1) of the Federal Election Campaign Act (2
			 U.S.C. 441c(a)(1)) is amended by striking purpose or use; or and
			 inserting the following: purpose or use, to make any independent
			 expenditure, or to disburse any funds for an electioneering communication;
			 or.
						(B)Conforming
			 amendmentThe heading of section 317 of such Act (2 U.S.C. 441c)
			 is amended by striking contributions and
			 inserting contributions, independent expenditures, and electioneering
			 communications.
						(2)Threshold for
			 application of banSection 317 of such Act (2 U.S.C. 441c) is
			 amended—
						(A)by redesignating
			 subsections (b) and (c) as subsections (c) and (d); and
						(B)by inserting after
			 subsection (a) the following new subsection:
							
								(b)To the extent that subsection (a)(1)
				prohibits a person who enters into a contract described in such subsection from
				making any independent expenditure or disbursing funds for an electioneering
				communication, such subsection shall apply only if the value of the contract is
				equal to or greater than
				$50,000.
								.
						(b)Application to
			 recipients of assistance under troubled asset programSection
			 317(a) of such Act (2 U.S.C. 441c(a)) is amended—
					(1)by striking
			 or at the end of paragraph (1);
					(2)by redesignating
			 paragraph (2) as paragraph (3); and
					(3)by inserting after
			 paragraph (1) the following new paragraph:
						
							(2)who enters into negotiations for financial
				assistance under title I of the Emergency Economic Stabilization Act of 2008
				(12 U.S.C. 5211 et seq.) (relating to the purchase of troubled assets by the
				Secretary of the Treasury), during the period—
								(A)beginning on the later of the commencement
				of the negotiations or the date of the enactment of the
				Democracy Is Strengthened by Casting Light On
				Spending in Elections Act; and
								(B)ending with the
				later of the termination of such negotiations or the repayment of such
				financial assistance;
								directly
				or indirectly to make any contribution of money or other things of value, or to
				promise expressly or impliedly to make any such contribution to any political
				party, committee, or candidate for public office or to any person for any
				political purpose or use, to make any independent expenditure, or to disburse
				any funds for an electioneering communication;
				or.
					(c)Technical
			 amendmentSection 317 of such
			 Act (2 U.S.C. 441c) is amended by striking section 321 each
			 place it appears and inserting section 316.
				102.Application of
			 ban on contributions and expenditures by foreign nationals to
			 foreign-controlled domestic corporations
				(a)Application of
			 banSection 319(b) of the
			 Federal Election Campaign Act of 1971 (2 U.S.C. 441e(b)) is amended—
					(1)by striking
			 or at the end of paragraph (1);
					(2)by striking the
			 period at the end of paragraph (2) and inserting ; or;
			 and
					(3)by adding at the
			 end the following new paragraph:
						
							(3)any corporation
				which is not a foreign national described in paragraph (1) and—
								(A)in which a foreign
				national described in paragraph (1) or (2) directly or indirectly owns 20
				percent or more of the voting shares;
								(B)with respect to
				which the majority of the members of the board of directors are foreign
				nationals described in paragraph (1) or (2);
								(C)over which one or
				more foreign nationals described in paragraph (1) or (2) has the power to
				direct, dictate, or control the decision-making process of the corporation with
				respect to its interests in the United States; or
								(D)over which one or
				more foreign nationals described in paragraph (1) or (2) has the power to
				direct, dictate, or control the decisionmaking process of the corporation with
				respect to activities in connection with a Federal, State, or local election,
				including—
									(i)the making of a
				contribution, donation, expenditure, independent expenditure, or disbursement
				for an electioneering communication (within the meaning of section 304(f)(3));
				or
									(ii)the
				administration of a political committee established or maintained by the
				corporation.
									.
					(b)Certification of
			 ComplianceSection 319 of such Act (2 U.S.C. 441e) is amended by
			 adding at the end the following new subsection:
					
						(c)Certification of
				compliance required prior to carrying out activityPrior
				to the making of any contribution, donation, expenditure, independent
				expenditure, or disbursement for an electioneering communication by a
				corporation during a year, the chief executive officer of the corporation (or,
				if the corporation does not have a chief executive officer, the highest ranking
				official of the corporation), shall file a certification with the Commission,
				under penalty of perjury, that the corporation is not prohibited from carrying
				out such activity under subsection (b)(3), unless the chief executive officer
				has previously filed such a certification during the
				year.
						.
				103.Treatment of
			 payments for coordinated communications as contributions
				(a)In
			 generalSection 301(8)(A) of the Federal Election Campaign Act of
			 1971 (2 U.S.C. 431(8)(A)) is amended—
					(1)by striking
			 or at the end of clause (i);
					(2)by striking the
			 period at the end of clause (ii) and inserting ; or; and
					(3)by adding at the
			 end the following new clause:
						
							(iii)any payment made by any person
				(other than a candidate, an authorized committee of a candidate, or a political
				committee of a political party) for a coordinated communication (as determined
				under section
				324).
							.
					(b)Coordinated
			 communications describedSection 324 of such Act (2 U.S.C. 431 et
			 seq.) is amended to read as follows:
					
						324.Coordinated
				communications
							(a)Coordinated
				Communications DefinedFor purposes of this Act, the term
				coordinated communication means—
								(1)a covered communication which is made in
				cooperation, consultation, or concert with, or at the request or suggestion of,
				a candidate, an authorized committee of a candidate, or a political committee
				of a political party; or
								(2)any communication that republishes,
				disseminates, or distributes, in whole or in part, any broadcast or any
				written, graphic, or other form of campaign material prepared by a candidate,
				an authorized committee of a candidate, or their agents.
								(b)Covered
				communication defined
								(1)In
				generalExcept as provided in
				paragraph (4), for purposes of this subsection, the term covered
				communication means, for purposes of the applicable election period
				described in paragraph (2), a publicly distributed or disseminated
				communication that refers to a clearly identified candidate for Federal office
				and is publicly distributed or publicly disseminated during such period.
								(2)Applicable
				election periodFor purposes of paragraph (1), the
				applicable election period with respect to a communication
				means—
									(A)in the case of a
				communication which refers to a candidate for the office of President or Vice
				President, the period—
										(i)beginning with the
				date that is 120 days before the date of the first primary election, preference
				election, or nominating convention for nomination for the office of President
				which is held in any State; and
										(ii)ending with the
				date of the general election for such office; or
										(B)in the case of a
				communication which refers to a candidate for any other Federal office, the
				period—
										(i)beginning with the
				date that is 90 days before the earliest of the primary election, preference
				election, or nominating convention with respect to the nomination for the
				office that the candidate is seeking; and
										(ii)ending with the date of the general
				election for such office.
										(3)Special rule for
				public distribution of communications involving Congressional
				candidatesFor purposes of
				paragraph (1), in the case of a communication involving a candidate for an
				office other than President or Vice President, the communication shall be
				considered to be publicly distributed or publicly disseminated only if the
				dissemination or distribution occurs in the jurisdiction of the office that the
				candidate is seeking.
								(4)ExceptionThe
				term covered communication does not include—
									(A)a communication
				appearing in a news story, commentary, or editorial distributed through the
				facilities of any broadcasting station, newspaper, magazine, or other
				periodical publication, unless such facilities are owned or controlled by any
				political party, political committee, or candidate; or
									(B)a communication which constitutes a
				candidate debate or forum conducted pursuant to the regulations adopted by the
				Commission to carry out section 304(f)(3)(B)(iii), or which solely promotes
				such a debate or forum and is made by or on behalf of the person sponsoring the
				debate or forum.
									(c)Treatment of
				coordination with political parties for communications referring to
				candidatesFor purposes of
				this section, if a communication which refers to any clearly identified
				candidate or candidates of a political party or any opponent of such a
				candidate or candidates is determined to have been made in cooperation,
				consultation, or concert with or at the request or suggestion of a political
				committee of the political party but not in cooperation, consultation, or
				concert with or at the request or suggestion of such clearly identified
				candidate or candidates, the communication shall be treated as having been made
				in cooperation, consultation, or concert with or at the request or suggestion
				of the political committee of the political party but not with or at the
				request or suggestion of such clearly identified candidate or
				candidates.
							.
				(c)Effective
			 Date
					(1)In
			 generalThis section and the amendments made by this section
			 shall apply with respect to payments made on or after the expiration of the
			 30-day period which begins on the date of the enactment of this Act, without
			 regard to whether or not the Federal Election Commission has promulgated
			 regulations to carry out such amendments.
					(2)Transition rule
			 for actions taken prior to enactmentNo person shall be considered to have made
			 a payment for a coordinated communication under section 324 of the Federal
			 Election Campaign Act of 1971 (as amended by subsection (b)) by reason of any
			 action taken by the person prior to the date of the enactment of this Act.
			 Nothing in the previous sentence shall be construed to affect any determination
			 under any other provision of such Act which is in effect on the date of the
			 enactment of this Act regarding whether a communication is made in cooperation,
			 consultation, or concert with, or at the request or suggestion of, a candidate,
			 an authorized committee of a candidate, or a political committee of a political
			 party.
					104.Treatment of
			 political party communications made on behalf of candidates
				(a)Treatment of
			 Payment for Communication as Contribution if Made Under control or direction of
			 CandidateSection 301(8)(A)
			 of the Federal Election Campaign Act of 1971 (2 U.S.C. 431(8)(A)), as amended
			 by section 103(a), is amended—
					(1)by striking
			 or at the end of clause (ii);
					(2)by striking the
			 period at the end of clause (iii) and inserting ; or; and
					(3)by adding at the
			 end the following new clause:
						
							(iv)any payment by a political committee of a
				political party for the direct costs of a communication made on behalf of a
				candidate for Federal office who is affiliated with such party, but only if the
				communication is controlled by, or made at the direction of, the candidate or
				an authorized committee of the
				candidate.
							.
					(b)Requiring
			 control or direction by candidate for treatment as coordinated party
			 expenditure
					(1)In
			 generalParagraph (4) of section 315(d) of such Act (2 U.S.C.
			 441a(d)) is amended to read as follows:
						
							(4)Special rule for direct costs of
				communicationsThe direct
				costs incurred by a political committee of a political party for a
				communication made in connection with the campaign of a candidate for Federal
				office shall not be subject to the limitations contained in paragraphs (2) and
				(3) unless the communication is controlled by, or made at the direction of, the
				candidate or an authorized committee of the
				candidate.
							.
					(2)Conforming
			 amendmentParagraph (1) of section 315(d) of such Act (2 U.S.C.
			 441a(d)) is amended by striking paragraphs (2), (3), and (4) and
			 inserting paragraphs (2) and (3).
					(c)Effective
			 DateThis section and the amendments made by this section shall
			 apply with respect to payments made on or after the expiration of the 30-day
			 period which begins on the date of the enactment of this Act, without regard to
			 whether or not the Federal Election Commission has promulgated regulations to
			 carry out such amendments.
				IIPromoting
			 Effective Disclosure of Campaign-Related Activity
			ATreatment of
			 Independent Expenditures and Electioneering Communications Made by All
			 Persons
				201.Independent
			 expenditures
					(a)Revision of
			 DefinitionSubparagraph (A)
			 of section 301(17) of the Federal Election Campaign Act of 1971 (2 U.S.C.
			 431(17)) is amended to read as follows:
						
							(A)that, when taken
				as a whole, expressly advocates the election or defeat of a clearly identified
				candidate, or is the functional equivalent of express advocacy because it can
				be interpreted by a reasonable person only as advocating the election or defeat
				of a candidate, taking into account whether the communication involved mentions
				a candidacy, a political party, or a challenger to a candidate, or takes a
				position on a candidate’s character, qualifications, or fitness for office;
				and
							.
					(b)Uniform 24-Hour
			 Reporting For Persons Making Independent Expenditures Exceeding $10,000 at Any
			 TimeSection 304(g) of such Act (2 U.S.C. 434(g)) is amended by
			 striking paragraphs (1) and (2) and inserting the following:
						
							(1)Independent
				expenditures exceeding threshold amount
								(A)Initial
				reportA person (including a
				political committee) that makes or contracts to make independent expenditures
				in an aggregate amount equal to or greater than the threshold amount described
				in paragraph (2) shall file a report describing the expenditures within 24
				hours.
								(B)Additional
				reportsAfter a person files a report under subparagraph (A), the
				person shall file an additional report within 24 hours after each time the
				person makes or contracts to make independent expenditures in an aggregate
				amount equal to or greater than the threshold amount with respect to the same
				election as that to which the initial report relates.
								(2)Threshold amount
				describedIn paragraph (1), the threshold amount
				means—
								(A)during the period
				up to and including the 20th day before the date of an election, $10,000;
				or
								(B)during the period
				after the 20th day, but more than 24 hours, before the date of an election,
				$1,000.
								.
					(c)Effective
			 date
						(1)In
			 generalThe amendment made by subsection (a) shall apply with
			 respect to contributions and expenditures made on or after the expiration of
			 the 30-day period which begins on the date of the enactment of this Act,
			 without regard to whether or not the Federal Election Commission has
			 promulgated regulations to carry out such amendments.
						(2)Reporting
			 requirementsThe amendment made by subsection (b) shall apply
			 with respect to reports required to be filed after the date of the enactment of
			 this Act.
						202.Electioneering
			 communications
					(a)Period During
			 Which Communications Treated as Electioneering Communications
						(1)Expansion of
			 periodSection
			 304(f)(3)(A)(i)(II) of the Federal Election Campaign Act of 1971 (2 U.S.C.
			 434(f)(3)(A)(i)(II)) is amended to read as follows:
							
								(II)is made during the period beginning with
				the date that is 90 days before the earliest of the primary election,
				preference election, or nominating convention with respect to the nomination
				for the office that the candidate is seeking and ending with the date of the
				general election for such
				office.
								.
						(2)Effective date;
			 transition for communications made prior to enactmentThe amendment made by paragraph (1) shall
			 apply with respect to communications made on or after the date of the enactment
			 of this Act, without regard to whether or not the Federal Election Commission
			 has promulgated regulations to carry out such amendments, except that no
			 communication which is made prior to the date of the enactment of this Act
			 shall be treated as an electioneering communication under section
			 304(f)(3)(A)(i)(II) of the Federal Election Campaign Act of 1971 (as amended by
			 paragraph (1)) unless the communication would be treated as an electioneering
			 communication under such section if the amendment made by paragraph (1) did not
			 apply.
						(b)Requiring
			 reports To include information on intended target of
			 communicationsSection 304(f)(2)(D) of such Act (2 U.S.C.
			 434(f)(2)(D)) is amended—
						(1)by striking
			 and the names and inserting , the names;
			 and
						(2)by inserting
			 , and (if applicable) a statement regarding whether the communications
			 are intended to support or oppose such candidates before the period at
			 the end.
						BExpanded
			 Requirements for Corporations and Other Organizations
				211.Additional
			 information required to be included in reports on disbursements by covered
			 organizations
					(a)Independent
			 expenditure reportsSection 304(g) of the Federal Election
			 Campaign Act of 1971 (2 U.S.C. 434(g)) is amended by adding at the end the
			 following new paragraph:
						
							(5)Disclosure of
				additional information by covered organizations making payments for public
				independent expenditures
								(A)Additional
				informationIf a covered organization makes or contracts to make
				public independent expenditures in an aggregate amount equal to or exceeding
				$10,000 in a calendar year, the report filed by the organization under this
				subsection shall include, in addition to the information required under
				paragraph (3), the following information:
									(i)If any person made a donation or payment to
				the covered organization during the covered organization reporting period which
				was provided for the purpose of being used for campaign-related activity or in
				response to a solicitation for funds to be used for campaign-related
				activity—
										(I)subject to
				subparagraph (C), the identification of each person who made such donations or
				payments in an aggregate amount equal to or exceeding $1,000 during such
				period, presented in the order of the aggregate amount of donations or payments
				made by such persons during such period (with the identification of the person
				making the largest donation or payment appearing first); and
										(II)if any person
				identified under subclause (I) designated that the donation or payment be used
				for campaign-related activity with respect to a specific election or in support
				of a specific candidate, the name of the election or candidate involved, and if
				any such person designated that the donation or payment be used for a specific
				public independent expenditure, a description of the expenditure.
										(ii)The
				identification of each person who made unrestricted donor payments to the
				organization during the covered organization reporting period—
										(I)in an aggregate amount equal to or
				exceeding $1,000 during such period, if any of the disbursements made by the
				organization for any of the public independent expenditures which are covered
				by the report were not made from the organization’s Campaign-Related Activity
				Account under section 326; or
										(II)in an aggregate
				amount equal to or exceeding $10,000 during such period, if the disbursements
				made by the organization for all of the public independent expenditures which
				are covered by the report were made exclusively from the organization’s
				Campaign-Related Activity Account under section 326 (but only if the
				organization has made deposits described in subparagraph (D) of section
				326(a)(2) into that Account during such period in an aggregate amount equal to
				or greater than $10,000),
										presented in
				the order of the aggregate amount of payments made by such persons during such
				period (with the identification of the person making the largest payment
				appearing first).(B)Treatment of
				transfers made to other persons
									(i)In
				generalFor purposes of the
				requirement to file reports under this subsection (including the requirement
				under subparagraph (A) to include additional information in such reports), a
				covered organization which transfers amounts to another person for the purpose
				of making a public independent expenditure by that person or by any other
				person, or (in accordance with clause (ii)) which is deemed to have transferred
				amounts to another person for the purpose of making a public independent
				expenditure by that person or by any other person, shall be considered to have
				made a public independent expenditure.
									(ii)Rules for
				deeming transfers made for purpose of making expendituresFor purposes of clause (i), in determining
				whether a covered organization or any other person who transfers amounts to
				another person shall be deemed to have transferred the amounts for the purpose
				of making a public independent expenditure, the following rules apply:
										(I)The person shall
				be deemed to have transferred the amounts for the purpose of making a public
				independent expenditure if—
											(aa)the person making the public independent
				expenditure or another person acting on that person’s behalf solicited funding
				from the person or from the person to whom the amounts were transferred for
				making any public independent expenditures,
											(bb)the
				person and the person to whom the amounts were transferred engaged in
				substantial discussion (whether written or verbal) regarding the making of
				public independent expenditures,
											(cc)the
				person or the person to whom the amounts were transferred knew or should have
				known of the covered organization’s intent to make public independent
				expenditures, or
											(dd)the
				person or the person to whom the amounts were transferred made a public
				independent expenditure during the election cycle involved or the previous
				election cycle (as defined in section 301(25)).
											(II)The person shall
				not be deemed to have transferred the amounts for the purpose of making a
				public independent expenditure if the transfer was a commercial transaction
				occurring in the ordinary course of business between the person and the person
				to whom the amounts were transferred.
										(C)Exclusion of
				amounts designated for other campaign-related activityFor purposes of subparagraph (A)(i), in
				determining the amount of a donation or payment made by a person which was
				provided for the purpose of being used for campaign-related activity or in
				response to a solicitation for funds to be used for campaign-related activity,
				there shall be excluded any amount which was designated by the person to be
				used—
									(i)for
				campaign-related activity described in clause (i) of section 325(d)(2)(A)
				(relating to independent expenditures) with respect to a different election, or
				with respect to a candidate in a different election, than an election which is
				the subject of any of the public independent expenditures covered by the report
				involved; or
									(ii)for any
				campaign-related activity described in clause (ii) of section 325(d)(2)(A)
				(relating to electioneering communications).
									(D)Exclusion of
				amounts paid from separate segregated fundIn determining the amount of public
				independent expenditures made by a covered organization for purposes of this
				paragraph, there shall be excluded any amounts paid from a separate segregated
				fund established and administered by the organization under section
				316(b)(2)(C).
								(E)Covered
				organization reporting period describedIn this paragraph, the
				covered organization reporting period is, with respect to a report
				filed by a covered organization under this subsection—
									(i)in the case of the first report filed by a
				covered organization under this subsection which includes information required
				under this paragraph, the shorter of—
										(I)the period which begins on the effective
				date of the Democracy Is Strengthened by
				Casting Light On Spending in Elections Act and ends on the last
				day covered by the report, or
										(II)the 12-month
				period ending on the last day covered by the report; and
										(ii)in the case of any subsequent report filed
				by a covered organization under this subsection which includes information
				required under this paragraph, the period occurring since the most recent
				report filed by the organization which includes such information.
									(F)DefinitionsIn
				this paragraph—
									(i)the terms
				covered organization, campaign-related activity, and
				unrestricted donor payment have the meaning given such terms in
				section 325; and
									(ii)the term public independent
				expenditure means an independent expenditure for a public communication
				(as defined in section
				301(22)).
									.
					(b)Electioneering
			 communication reportsSection 304(f) of such Act (2 U.S.C.
			 434(f)) is amended—
						(1)by redesignating
			 paragraphs (6) and (7) as paragraphs (7) and (8); and
						(2)by inserting after
			 paragraph (5) the end the following new paragraph:
							
								(6)Disclosure of
				additional information by covered organizations
									(A)Additional
				informationIf a covered organization files a statement under
				this subsection, the statement shall include, in addition to the information
				required under paragraph (2), the following information:
										(i)If any person made a donation or payment to
				the covered organization during the covered organization reporting period which
				was provided for the purpose of being used for campaign-related activity or in
				response to a solicitation for funds to be used for campaign-related
				activity—
											(I)subject to
				subparagraph (C), the identification of each person who made such donations or
				payments in an aggregate amount equal to or exceeding $1,000 during such
				period, presented in the order of the aggregate amount of donations or payments
				made by such persons during such period (with the identification of the person
				making the largest donation or payment appearing first); and
											(II)if any person
				identified under subclause (I) designated that the donation or payment be used
				for campaign-related activity with respect to a specific election or in support
				of a specific candidate, the name of the election or candidate involved, and if
				any such person designated that the donation or payment be used for a specific
				electioneering communication, a description of the communication.
											(ii)The
				identification of each person who made unrestricted donor payments to the
				organization during the covered organization reporting period—
											(I)in an aggregate amount equal to or
				exceeding $1,000 during such period, if any of the disbursements made by the
				organization for any of the electioneering communications which are covered by
				the statement were not made from the organization’s Campaign-Related Activity
				Account under section 326; or
											(II)in an aggregate amount equal to or
				exceeding $10,000 during such period, if the disbursements made by the
				organization for all of the electioneering communications which are covered by
				the statement were made exclusively from the organization’s Campaign-Related
				Activity Account under section 326 (but only if the organization has made
				deposits described in subparagraph (D) of section 326(a)(2) into that Account
				during such period in an aggregate amount equal to or greater than
				$10,000),
											presented in
				the order of the aggregate amount of payments made by such persons during such
				period (with the identification of the person making the largest payment
				appearing first).(B)Treatment of
				transfers made to other persons
										(i)In
				generalFor purposes of the
				requirement to file statements under this subsection (including the requirement
				under subparagraph (A) to include additional information in such statements), a
				covered organization which transfers amounts to another person for the purpose
				of making an electioneering communication by that person or by any other
				person, or (in accordance with clause (ii)) which is deemed to have transferred
				amounts to another person for the purpose of making an electioneering
				communication by that person or by any other person, shall be considered to
				have made a disbursement for an electioneering communication.
										(ii)Rules for
				deeming transfers made for purpose of making communicationsFor purposes of clause (i), in determining
				whether a covered organization or any other person who transfers amounts to
				another person shall be deemed to have transferred the amounts for the purpose
				of making an electioneering communication, the following rules apply:
											(I)The person shall
				be deemed to have transferred the amounts for the purpose of making an
				electioneering communication if—
												(aa)the person making the public independent
				expenditure or another person acting on that person’s behalf solicited funding
				from the person or from the person to whom the amounts were transferred for
				making any electioneering communications,
												(bb)the person and the person to whom the
				amounts were transferred engaged in substantial discussion (whether written or
				verbal) regarding the making of electioneering communications,
												(cc)the
				person or the person to whom the amounts were transferred knew or should have
				known of the covered organization’s intent to make electioneering
				communications, or
												(dd)the person or the person to whom the
				amounts were transferred made an electioneering communication during the
				election cycle involved or the previous election cycle (as defined in section
				301(25)).
												(II)The person shall
				not be considered to have transferred the amounts for the purpose of making an
				electioneering communication if the transfer was a commercial transaction
				occurring in the ordinary course of business between the person and the person
				to whom the amounts were transferred.
											(C)Exclusion of
				amounts designated for other campaign-related activityFor purposes of subparagraph (A)(i), in
				determining the amount of a donation or payment made by a person which was
				provided for the purpose of being used for campaign-related activity or in
				response to a solicitation for funds to be used for campaign-related activity,
				there shall be excluded any amount which was designated by the person to be
				used—
										(i)for
				campaign-related activity described in clause (ii) of section 325(d)(2)(A)
				(relating to electioneering communications) with respect to a different
				election, or with respect to a candidate in a different election, than an
				election which is the subject of any of the electioneering communications
				covered by the statement involved; or
										(ii)for any
				campaign-related activity described in clause (i) of section 325(d)(2)(A)
				(relating to independent expenditures consisting of a public
				communication).
										(D)Covered
				organization reporting period describedIn this paragraph, the
				covered organization reporting period is, with respect to a
				statement filed by a covered organization under this subsection—
										(i)in the case of the first statement filed by
				a covered organization under this subsection which includes information
				required under this paragraph, the shorter of—
											(I)the period which begins on the effective
				date of the Democracy Is Strengthened by
				Casting Light On Spending in Elections Act and ends on the
				disclosure date for the statement, or
											(II)the 12-month
				period ending on the disclosure date for the statement; and
											(ii)in the case of any subsequent statement
				filed by a covered organization under this subsection which includes
				information required under this paragraph, the period occurring since the most
				recent statement filed by the organization which includes such
				information.
										(E)DefinitionsIn this paragraph, the terms covered
				organization, campaign-related activity, and
				unrestricted donor payment have the meaning given such terms in
				section
				325.
									.
						212.Rules regarding
			 use of general treasury funds by covered organizations for campaign-related
			 activityTitle III of the
			 Federal Election Campaign Act of 1971 (2 U.S.C. 431 et seq.) is amended by
			 adding at the end the following new section:
					
						325.Special rules
				for use of general treasury funds by covered organizations for campaign-related
				activity
							(a)Use of Funds for
				Campaign-Related Activity
								(1)In
				generalSubject to any applicable restrictions and prohibitions
				under this Act, a covered organization may make disbursements for
				campaign-related activity using—
									(A)amounts paid or
				donated to the organization which are designated by the person providing the
				amounts to be used for campaign-related activity;
									(B)unrestricted donor
				payments made to the organization; and
									(C)other funds of the organization, including
				amounts received pursuant to commercial activities in the regular course of a
				covered organization’s business.
									(2)No effect on use
				of separate segregated fundNothing in this section shall be
				construed to affect the authority of a covered organization to make
				disbursements from a separate segregated fund established and administered by
				the organization under section 316(b)(2)(C).
								(b)Restrictions on
				Use of Funds for Campaign-Related Activity
								(1)Certification
				after receiving notification by donor to not use funds for
				activityIf any person who
				makes a donation, payment, or transfer to a covered organization (other than
				the covered organization) notifies the organization in writing (at the time of
				making the donation, payment, or transfer) that the organization may not use
				the donation, payment, or transfer for campaign-related activity, not later
				than 7 days after the organization receives the donation, payment, or transfer
				the organization shall transmit to the person a written certification by the
				chief financial officer of the covered organization (or, if the organization
				does not have a chief financial officer, the highest ranking financial official
				of the organization), under penalty of perjury, that—
									(A)the organization will not use the donation,
				payment, or transfer for campaign-related activity; and
									(B)the organization will not include any
				information on the person in any report filed by the organization under section
				304 with respect to independent expenditures or electioneering communications,
				so that the person will not be required to appear in a significant funder
				statement or a Top 5 Funders list under section 318(e).
									(2)Exception for
				payments made pursuant to commercial activitiesParagraph (1) does not apply with respect
				to any payment or transfer made pursuant to commercial activities in the
				regular course of a covered organization’s business.
								(c)Certifications
				Regarding Disbursements for Campaign-Related Activity
								(1)Certification by
				chief executive officerIf,
				at any time during a calendar quarter, a covered organization makes a
				disbursement of funds for campaign-related activity using funds described in
				subsection (a)(1), the chief executive officer of the covered organization (or,
				if the organization does not have a chief executive officer, the highest
				ranking official of the organization), under penalty of perjury, shall file a
				statement with the Commission which contains the following
				certifications:
									(A)None of the campaign-related activity for
				which the organization disbursed the funds during the quarter was made in
				cooperation, consultation, or concert with, or at the request or suggestion of,
				any candidate or any authorized committee or agent of such candidate, or
				political committee of a political party or agent of any political
				party.
									(B)The chief executive officer or highest
				ranking official of the covered organization (as the case may be) has reviewed
				and approved each statement and report filed by the organization under section
				304 with respect to any such disbursement made during the quarter.
									(C)Each statement and report filed by the
				organization under section 304 with respect to any such disbursement made
				during the quarter is complete and accurate and does not contain an untrue
				statement of a material fact.
									(D)All such
				disbursements made during the quarter are in compliance with this Act and all
				other applicable Federal laws.
									(E)No portion of the
				amounts used to make any such disbursements during the quarter is attributable
				to funds received by the organization that were restricted by the person who
				provided the funds from being used for campaign-related activity pursuant to
				subsection (b).
									(2)Application of
				electronic filing rulesSection 304(d)(1) shall apply with
				respect to a statement required under this subsection in the same manner as
				such section applies with respect to a statement under subsection (c) or (g) of
				section 304.
								(3)DeadlineThe
				chief executive officer or highest ranking official of a covered organization
				(as the case may be) shall file the statement required under this subsection
				with respect to a calendar quarter not later than 15 days after the end of the
				quarter.
								(d)DefinitionsFor purposes of this section, the following
				definitions apply:
								(1)Covered
				OrganizationThe term covered organization means any
				of the following:
									(A)Any corporation which is subject to section
				316(a).
									(B)Any labor
				organization (as defined in section 316).
									(C)Any organization described in paragraph
				(4), (5), or (6) of section 501(c) of the Internal Revenue Code of 1986 and
				exempt from tax under section 501(a) of such Code.
									(D)Any political
				organization under section 527 of the Internal Revenue Code of 1986, other than
				a political committee under this Act.
									(2)Campaign-Related
				Activity
									(A)In
				generalThe term campaign-related activity
				means—
										(i)an independent expenditure consisting of a
				public communication (as defined in section 301(22)), a transfer of funds to
				another person for the purpose of making such an independent expenditure by
				that person or by any other person, or (in accordance with subparagraph (B)) a
				transfer of funds to another person which is deemed to have been made for the
				purpose of making such an independent expenditure by that person or by any
				other person; or
										(ii)an electioneering communication, a transfer
				of funds to another person for the purpose of making an electioneering
				communication by that person or by any other person, or (in accordance with
				subparagraph (B)) a transfer of funds to another person which is deemed to have
				been made for the purpose of making an electioneering communication by that
				person or by any other person.
										(B)Rule for deeming
				transfers made for purpose of campaign-related activityFor purposes of subparagraph (A), in
				determining whether a transfer of funds by one person to another person shall
				be deemed to have been made for the purpose of making an independent
				expenditure consisting of a public communication or an electioneering
				communication, the following rules apply:
										(i)The transfer shall
				be deemed to have been made for the purpose of making such an independent
				expenditure or an electioneering communication if—
											(I)the person making the independent
				expenditure or electioneering communication or another person acting on that
				person’s behalf solicited funding from the person or from the person to whom
				the amounts were transferred for the purpose of making any such independent
				expenditures or electioneering communications,
											(II)the person and the person to whom the
				amounts were transferred engaged in substantial discussion (whether written or
				verbal) regarding the making of such independent expenditures or electioneering
				communications,
											(III)the person or
				the person to whom the amounts were transferred knew or should have known of
				the covered organization’s intent to disburse funds for campaign-related
				activity, or
											(IV)the person or the person to whom the
				amounts were transferred made such an independent expenditure or electioneering
				communication during the election cycle involved or the previous election cycle
				(as defined in section 301(25)).
											(ii)The transfer
				shall not be deemed to have been made for the purpose of making such an
				independent expenditure or an electioneering communication if the transfer was
				a commercial transaction occurring in the ordinary course of business between
				the person and the person to whom the amounts were transferred.
										(3)Unrestricted
				donor paymentThe term
				unrestricted donor payment means a payment to a covered
				organization which consists of a donation or payment from a person other than
				the covered organization, except that such term does not include—
									(A)any payment made pursuant to commercial
				activities in the regular course of a covered organization’s business;
									(B)any donation or payment which is designated
				by the person making the donation or payment to be used for campaign-related
				activity or made in response to a solicitation for funds to be used for
				campaign-related activity; or
									(C)any donation or
				payment made by a person who notifies the organization in writing (at the time
				of making the payment) that the organization may not use the donation or
				payment for campaign-related
				activity.
									.
				213.Optional use of
			 separate account by covered organizations for campaign-related
			 activityTitle III of the
			 Federal Election Campaign Act of 1971 (2 U.S.C. 431 et seq.), as amended by
			 section 212, is further amended by adding at the end the following new
			 section:
					
						326.Optional Use of
				Separate Account by Covered Organizations for Campaign-Related
				Activity
							(a)Optional Use of
				Separate Account
								(1)Establishment of
				account
									(A)In
				generalAt its option, a covered organization described in
				section 325 may make disbursements for campaign-related activity using amounts
				from a bank account established and controlled by the organization to be known
				as the Campaign-Related Activity Account (hereafter in this section referred to
				as the Account), which shall be maintained separately from all
				other accounts of the organization and which shall consist exclusively of the
				deposits described in paragraph (2).
									(B)Mandatory use of
				account after establishmentIf a covered organization establishes
				an Account under this section, it may not make disbursements for
				campaign-related activity from any source other than amounts from the
				Account.
									(C)Exclusive use of
				account for campaign-related activityAmounts in the Account
				shall be used exclusively for disbursements by the covered organization for
				campaign-related activity. After such disbursements are made, information with
				respect to deposits made to the Account shall be disclosed in accordance with
				section 304(g)(5) or section 304(f)(6).
									(2)Deposits
				describedThe deposits described in this paragraph are deposits
				of the following amounts:
									(A)Amounts donated or paid to the covered
				organization by a person other than the organization for the purpose of being
				used for campaign-related activity, and for which the person providing the
				amounts has designated that the amounts be used for campaign-related activity
				with respect to a specific election or specific candidate.
									(B)Amounts donated or
				paid to the covered organization by a person other than the organization for
				the purpose of being used for campaign-related activity, and for which the
				person providing the amounts has not designated that the amounts be used for
				campaign-related activity with respect to a specific election or specific
				candidate.
									(C)Amounts donated or
				paid to the covered organization by a person other than the organization in
				response to a solicitation for funds to be used for campaign-related
				activity.
									(D)Amounts
				transferred to the Account by the covered organization from other accounts of
				the organization, including from the organization’s general treasury
				funds.
									(3)No treatment as
				political committeeThe establishment and administration of an
				Account in accordance with this subsection shall not by itself be treated as
				the establishment or administration of a political committee for any purpose of
				this Act.
								(b)Reduction in
				amounts otherwise available for Account in Response to Demand of General
				Donors
								(1)In
				generalIf a covered
				organization which has established an Account obtains any revenues during a
				year which are attributable to a donation or payment from a person other than
				the covered organization, and if any person who makes such a donation or
				payment to the organization notifies the organization in writing (at the time
				of making the donation or payment) that the organization may not use the
				donation or payment for campaign-related activity, the organization shall
				reduce the amount of its revenues available for deposits to the Account which
				are described in subsection (a)(3)(D) during the year by the amount of the
				donation or payment.
								(2)ExceptionParagraph
				(1) does not apply with respect to any payment made pursuant to commercial
				activities in the regular course of a covered organization’s business.
								(c)DefinitionsIn
				this section, the terms campaign-related activity and
				covered organization have the meaning given such terms in section
				325.
							.
				214.Modification of
			 rules relating to disclaimer statements required for certain
			 communications
					(a)Applying
			 requirements to all independent expenditure communicationsSection 318(a) of the Federal Election
			 Campaign Act of 1971 (2 U.S.C. 441d(a)) is amended by striking for the
			 purpose of financing communications expressly advocating the election or defeat
			 of a clearly identified candidate and inserting for an
			 independent expenditure consisting of a public communication.
					(b)Stand by your ad
			 requirements
						(1)Maintenance of
			 existing requirements for communications by political parties and other
			 political committeesSection 318(d)(2) of such Act (2 U.S.C.
			 441d(d)(2)) is amended—
							(A)in the heading, by
			 striking others and inserting
			 political
			 committees;
							(B)by striking
			 subsection (a) and inserting subsection (a) which is paid
			 for by a political committee (including a political committee of a political
			 party); and
							(C)by striking
			 or other person each place it appears.
							(2)Special
			 disclaimer requirements for certain communicationsSection 318 of
			 such Act (2 U.S.C. 441d) is amended by adding at the end the following new
			 subsection:
							
								(e)Communications by others
									(1)In
				generalAny communication
				described in paragraph (3) of subsection (a) which is transmitted through radio
				or television (other than a communication to which subsection (d)(2) applies
				because the communication is paid for by a political committee, including a
				political committee of a political party) shall include, in addition to the
				requirements of that paragraph, the following:
										(A)The individual
				disclosure statement described in paragraph (2) (if the person paying for the
				communication is an individual) or the organizational disclosure statement
				described in paragraph (3) (if the person paying for the communication is not
				an individual).
										(B)If the communication is an electioneering
				communication or an independent expenditure consisting of a public
				communication and is paid for in whole or in part with a payment which is
				treated as a disbursement by a covered organization for campaign-related
				activity under section 325, the significant funder disclosure statement
				described in paragraph (4) (if applicable).
										(C)If the communication is transmitted through
				television and is an electioneering communication or an independent expenditure
				consisting of a public communication and is paid for in whole or in part with a
				payment which is treated as a disbursement by a covered organization for
				campaign-related activity under section 325, the Top Five Funders list
				described in paragraph (5) (if applicable), unless, on the basis of criteria
				established in regulations promulgated by the Commission, the communication is
				of such short duration that including the Top Five Funders list in the
				communication would constitute a hardship to the person paying for the
				communication by requiring a disproportionate amount of the communication’s
				content to consist of the Top Five Funders list.
										(2)Individual
				disclosure statement describedThe individual disclosure
				statement described in this paragraph is the following: I am _______,
				and I approve this message., with the blank filled in with the name of
				the applicable individual.
									(3)Organizational
				disclosure statement describedThe organizational disclosure
				statement described in this paragraph is the following: I am _______,
				the _______ of _______, and _______ approves this message.,
				with—
										(A)the first blank to
				be filled in with the name of the applicable individual;
										(B)the second blank
				to be filled in with the title of the applicable individual; and
										(C)the third and
				fourth blank each to be filled in with the name of the organization or other
				person paying for the communication.
										(4)Significant
				funder disclosure statement described
										(A)Statement if
				significant funder is an individualIf the significant funder of a
				communication paid for in whole or in part with a payment which is treated as a
				disbursement by a covered organization for campaign-related activity under
				section 325 is an individual, the significant funder disclosure statement
				described in this paragraph is the following: I am _______. I helped to
				pay for this message, and I approve it., with the blank filled in with
				the name of the applicable individual.
										(B)Statement if
				significant funder is not an individualIf the significant funder of a
				communication paid for in whole or in part with a payment which is treated as a
				disbursement by a covered organization for campaign-related activity under
				section 325 is not an individual, the significant funder disclosure statement
				described in this paragraph is the following: I am _______, the _______
				of _______. _______ helped to pay for this message, and _______ approves
				it., with—
											(i)the first blank to
				be filled in with the name of the applicable individual;
											(ii)the second blank
				to be filled in with the title of the applicable individual; and
											(iii)the third,
				fourth, and fifth blank each to be filled in with the name of the significant
				funder of the communication.
											(C)Significant
				funder defined
											(i)Independent
				expendituresFor purposes of
				this paragraph, the significant funder with respect to an
				independent expenditure consisting of a public communication paid for in whole
				or in part with a payment which is treated as a disbursement by a covered
				organization for campaign-related activity under section 325 shall be
				determined as follows:
												(I)If any report filed by any organization
				with respect to the independent expenditure under section 304 includes
				information on any person who made a payment to the organization in an amount
				equal to or exceeding $100,000 which was designated by the person to be used
				for campaign-related activity consisting of that specific independent
				expenditure (as required to be included in the report under section
				304(g)(5)(A)(i)), the person who is identified among all such reports as making
				the largest such payment.
												(II)If any report filed by any organization
				with respect to the independent expenditure under section 304 includes
				information on any person who made a payment to the organization in an amount
				equal to or exceeding $100,000 which was designated by the person to be used
				for campaign-related activity with respect to the same election or in support
				of the same candidate (as required to be included in the report under section
				304(g)(5)(A)(i)) but subclause (I) does not apply, the person who is identified
				among all such reports as making the largest such payment.
												(III)If any report filed by any organization
				with respect to the independent expenditure under section 304 includes
				information on any person who made a payment to the organization which was
				provided for the purpose of being used for campaign-related activity or in
				response to a solicitation for funds to be used for campaign-related activity
				(as required to be included in the report under section 304(g)(5)(A)(i)) but
				subclause (I) or subclause (II) does not apply, the person who is identified
				among all such reports as making the largest such payment.
												(IV)If none of the reports filed by any
				organization with respect to the independent expenditure under section 304
				includes information on any person (other than the organization) who made a
				payment to the organization which was provided for the purpose of being used
				for campaign-related activity or in response to a solicitation for funds to be
				used for campaign-related activity, but any of such reports includes
				information on any person who made an unrestricted donor payment to the
				organization (as required to be included in the report under section
				304(g)(5)(A)(ii)), the person who is identified among all such reports as
				making the largest such unrestricted donor payment.
												(ii)Electioneering
				communicationsFor purposes
				of this paragraph, the significant funder with respect to an
				electioneering communication paid for in whole or in part with a payment which
				is treated as a disbursement by a covered organization for campaign-related
				activity under section 325, shall be determined as follows:
												(I)If any report filed by any organization
				with respect to the electioneering communication under section 304 includes
				information on any person who made a payment to the organization in an amount
				equal to or exceeding $100,000 which was designated by the person to be used
				for campaign-related activity consisting of that specific electioneering
				communication (as required to be included in the report under section
				304(f)(6)(A)(i)), the person who is identified among all such reports as making
				the largest such payment.
												(II)If any report filed by any organization
				with respect to the electioneering communication under section 304 includes
				information on any person who made a payment to the organization in an amount
				equal to or exceeding $100,000 which was designated by the person to be used
				for campaign-related activity with respect to the same election or in support
				of the same candidate (as required to be included in the report under section
				304(f)(6)(A)(i)) but subclause (I) does not apply, the person who is identified
				among all such reports as making the largest such payment.
												(III)If any report filed by any organization
				with respect to the electioneering communication under section 304 includes
				information on any person who made a payment to the organization which was
				provided for the purpose of being used for campaign-related activity or in
				response to a solicitation for funds to be used for campaign-related activity
				(as required to be included in the report under section 304(f)(6)(A)(i)) but
				subclause (I) or subclause (II) does not apply, the person who is identified
				among all such reports as making the largest such payment.
												(IV)If none of the reports filed by any
				organization with respect to the electioneering communication under section 304
				includes information on any person who made a payment to the organization which
				was provided for the purpose of being used for campaign-related activity or in
				response to a solicitation for funds to be used for campaign-related activity,
				but any of such reports includes information on any person who made an
				unrestricted donor payment to the organization (as required to be included in
				the report under section 304(f)(6)(A)(ii)), the person who is identified among
				all such reports as making the largest such unrestricted donor payment.
												(5)Top 5 Funders
				list describedWith respect
				to a communication paid for in whole or in part with a payment which is treated
				as a disbursement by a covered organization for campaign-related activity under
				section 325, the Top 5 Funders list described in this paragraph is—
										(A)in the case of a disbursement for an
				independent expenditure consisting of a public communication, a list of the 5
				persons who provided the largest payments of any type which are required under
				section 304(g)(5)(A) to be included in the reports filed by any organization
				with respect to that independent expenditure under section 304, together with
				the amount of the payments each such person provided; or
										(B)in the case of a disbursement for an
				electioneering communication, a list of the 5 persons who provided the largest
				payments of any type which are required under section 304(f)(6)(A) to be
				included in the reports filed by any organization with respect to that
				electioneering communication under section 304, together with the amount of the
				payments each such person provided.
										(6)Method of
				conveyance of statement
										(A)Communications
				transmitted through radioIn
				the case of a communication to which this subsection applies which is
				transmitted through radio, the disclosure statements required under paragraph
				(1) shall be made by audio by the applicable individual in a clearly spoken
				manner.
										(B)Communications
				transmitted through televisionIn the case of a communication to which
				this subsection applies which is transmitted through television, the
				information required under paragraph (1)—
											(i)shall appear in
				writing at the end of the communication in a clearly readable manner, with a
				reasonable degree of color contrast between the background and the printed
				statement, for a period of at least 6 seconds; and
											(ii)except in the
				case of a Top 5 Funders list described in paragraph (5), shall also be conveyed
				by an unobscured, full-screen view of the applicable individual, or by the
				applicable individual making the statement in voice-over accompanied by a
				clearly identifiable photograph or similar image of the individual.
											(7)Applicable
				individual definedIn this subsection, the term applicable
				individual means, with respect to a communication to which this
				paragraph applies—
										(A)if the communication is paid for by an
				individual or if the significant funder of the communication under paragraph
				(4) is an individual, the individual involved;
										(B)if the
				communication is paid for by a corporation or if the significant funder of the
				communication under paragraph (4) is a corporation, the chief executive officer
				of the corporation (or, if the corporation does not have a chief executive
				officer, the highest ranking official of the corporation);
										(C)if the
				communication is paid for by a labor organization or if the significant funder
				of the communication under paragraph (4) is a labor organization, the highest
				ranking officer of the labor organization; or
										(D)if the
				communication is paid for by any other person or if the significant funder of
				the communication under paragraph (4) is any other person, the highest ranking
				official of such person.
										(8)Other
				definitionsIn this subsection, the terms campaign-related
				activity, covered organization, and unrestricted
				donor payment have the meaning given such terms in section
				325.
									.
						CReporting
			 Requirements for Registered Lobbyists
				221.Requiring
			 registered lobbyists to report information on independent expenditures and
			 electioneering communications
					(a)In
			 generalSection 5(d)(1) of
			 the Lobbying Disclosure Act of 1995 (2 U.S.C. 1604(d)(1)) is amended—
						(1)by striking and at the end
			 of subparagraph (F);
						(2)by redesignating subparagraph (G) as
			 subparagraph (I); and
						(3)by inserting after
			 subparagraph (F) the following new subparagraphs:
							
								(G)the amount of any independent expenditure
				(as defined in section 301(17) of the Federal Election Campaign Act of 1971 (2
				U.S.C. 431(17)) equal to or greater than $1,000 made by such person or
				organization, and for each such expenditure the name of each candidate being
				supported or opposed and the amount spent supporting or opposing each such
				candidate;
								(H)the amount of any
				electioneering communication (as defined in section 304(f)(3) of such Act (2
				U.S.C. 434(f)(3)) equal to or greater than $1,000 made by such person or
				organization, and for each such communication the name of the candidate
				referred to in the communication and whether the communication involved was in
				support of or in opposition to the candidate;
				and
								.
						(b)Effective
			 dateThe amendments made by this section shall apply with respect
			 to reports for semiannual periods described in section 5(d)(1) of the Lobbying
			 Disclosure Act of 1995 that begin after the date of the enactment of this
			 Act.
					DFiling by Senate
			 Candidates With Commission
				231.Filing by
			 Senate candidates with CommissionSection 302(g) of the Federal Election
			 Campaign Act of 1971 (2 U.S.C. 432(g)) is amended to read as follows:
					
						(g)Filing with the
				commissionAll designations, statements, and reports required to
				be filed under this Act shall be filed with the
				Commission.
						.
				IIIDisclosure by
			 Covered Organizations of Information on Campaign-Related Activity 
			301.Requiring
			 disclosure by covered organizations of information on campaign-related
			 activitySection 325 of the
			 Federal Election Campaign Act of 1971, as added by section 212, is
			 amended—
				(1)by redesignating
			 subsections (c) and (d) as subsections (e) and (f); and
				(2)by inserting after
			 subsection (b) the following new subsections:
					
						(c)Disclosures to
				Shareholders, Members, and Donors of Information on Disbursements for
				Campaign-Related Activity
							(1)Including
				information in regular periodic reportsA covered organization which submits
				regular, periodic reports to its shareholders, members, or donors on its
				finances or activities shall include in each such report the information
				described in paragraph (2) with respect to the disbursements made by the
				organization for campaign-related activity during the period covered by the
				report.
							(2)Information
				describedThe information described in this paragraph is, for
				each disbursement for campaign-related activity—
								(A)the date of the
				independent expenditure or electioneering communication involved;
								(B)the amount of the
				independent expenditure or electioneering communication involved;
								(C)the name of the
				candidate identified in the independent expenditure or electioneering
				communication involved, the office sought by the candidate, and (if applicable)
				whether the independent expenditure or electioneering communication involved
				was in support of or in opposition to the candidate;
								(D)in the case of a
				transfer of funds to another person, the information required by subparagraphs
				(A) through (C), as well as the name of the recipient of the funds and the date
				and amount of the funds transferred;
								(E)the source of such
				funds; and
								(F)such other information as the Commission
				determines is appropriate to further the purposes of this subsection.
								(d)Public
				Dissemination of Certain Information
							(1)Information
				included in reports
								(A)Requiring
				disseminationIf a covered organization maintains an Internet
				site, the organization shall post on such Internet site, in a machine-readable,
				searchable, sortable, and downloadable manner and through a direct link from
				the homepage of the organization, the following information:
									(i)The information
				the organization is required to report under section 304(g)(5)(A) with respect
				to public independent expenditures.
									(ii)The information
				the organization is required to include in a statement of disbursements for
				electioneering communications under section 304(f)(6).
									(B)Deadline;
				duration of postingThe
				covered organization shall post the information described in subparagraph (A)
				not later than 24 hours after the organization files the information with the
				Commission under the applicable provision of this Act, and shall ensure that
				the information remains on the website until the expiration of the 1-year
				period which begins on the date of the election with respect to which the
				public independent expenditures or electioneering communications are
				made.
								(2)Information on
				breakdown of disbursements among types of recipients
								(A)Requiring
				disseminationIf a covered
				organization maintains an Internet site, the organization shall post on such
				Internet site, in a machine-readable, searchable, sortable, and downloadable
				manner and through a direct link from the homepage of the organization, the
				following information with respect to the aggregate amount of disbursements
				made by the organization for campaign-related activity during a calendar
				year:
									(i)A
				breakdown by political party of the total amount disbursed in support of and in
				opposition to candidates of each political party.
									(ii)The total amount
				disbursed in support of or opposition to—
										(I)incumbent
				candidates;
										(II)candidates
				challenging incumbent candidates; and
										(III)candidates for
				election to an office for which no incumbent is seeking re-election.
										(B)Deadline;
				duration of postingA covered organization shall post the
				information described in subparagraph (A) with respect to a calendar year not
				later than the first January 31 which follows that calendar year, and shall
				ensure that the information remains on the website until the end of the
				calendar year in which the information is
				posted.
								.
				IVTelevision Media
			 Rates
			401.Television media
			 rates
				(a)Application of
			 equal opportunities requirement and prohibition of censorship to candidate and
			 national committees of political parties
					(1)In
			 generalThe matter preceding paragraph (1) of section 315(a) of
			 the Communications Act of 1934 (47 U.S.C. 315(a)) is amended to read as
			 follows:
						
							(a)In
				generalIf any licensee shall permit any person who is a legally
				qualified candidate for any public office or any national committee of a
				political party in connection with a campaign of a legally qualified candidate
				for Federal office to use a broadcasting station, the licensee shall afford
				equal opportunities in the use of such broadcasting station to all other such
				candidates for that office or national committees of political parties in
				connection with such campaign for such office: Provided, That such licensee
				shall have no power of censorship over the material broadcast under the
				provisions of this section. No obligation is imposed under this subsection upon
				any licensee to allow the use of its station by any such candidate or national
				committee. Appearance by a legally qualified candidate or a representative of a
				national committee of a political party on behalf of any legally qualified
				candidate for Federal office on
				any—
							.
					(2)Conforming
			 amendmentSection 315(a)(3) of such Act (47 U.S.C. 315(a)(3)) is
			 amended by striking candidate and inserting candidate or
			 representative.
					(b)Reasonable
			 access To purchase broadcasting time
					(1)Reasonable
			 access by political partiesSection 312(a)(7) of such Act (47 U.S.C.
			 312(a)(7)) is amended—
						(A)by striking
			 reasonable amounts of time and inserting reasonable
			 amounts of time, including reasonable amounts of time purchased at the lowest
			 unit charge under section 315(b),;
						(B)by striking
			 elective; and
						(C)by striking the
			 period at the end and inserting the following: or by a national
			 committee of a political party (including a national congressional campaign
			 committee of a political party) in connection with the campaign of such
			 candidate..
						(2)DeterminationSection
			 312(c) of such Act (47 U.S.C. 312(c)) is amended by inserting after the second
			 sentence the following: In determining whether reasonable amounts of
			 time, including reasonable amounts of time purchased at the lowest unit charge
			 under section 315(b), have been provided under subsection (a)(7), the
			 Commission shall examine and consider the time provided by the licensee,
			 permittee, or person to purchase time, including nonpreemptible time, by
			 purchasers other than a legally qualified candidate for Federal office on
			 behalf of his candidacy or by a national committee of a political party
			 (including a national congressional campaign committee of a political party) in
			 connection with such campaign.
					(c)Lowest Unit
			 Charge
					(1)Charges for
			 candidates for Federal officeSection 315(b) of such Act (47 U.S.C.
			 315(b)) is amended—
						(A)in paragraph
			 (1)(A), by striking paragraph (2) and inserting
			 paragraphs (2) and (3);
						(B)by redesignating
			 paragraph (2) as paragraph (3); and
						(C)by inserting after
			 paragraph (1) the following:
							
								(2)Charges for
				candidates for Federal office
									(A)Limitation on
				chargesSubject to
				subparagraphs (B) and (C), the charges made for the use of any broadcasting
				station by any person who is a legally qualified candidate for any Federal
				office in connection with the campaign of such candidate for election to such
				office, or by a national committee of a political party in connection with such
				campaign, shall not exceed—
										(i)subject to
				paragraph (3), during the 45 days preceding the date of a primary or primary
				runoff election and during the 60 days preceding the date of a general or
				special election in which such person is a candidate, the lowest unit charge of
				the station for the same amount of time that was offered at any time during the
				180 days preceding the date of use; and
										(ii)at any other
				time, the charges made for comparable use of such station by other users
				thereof.
										(B)Geographic
				limitationThe limitation on
				charges under subparagraph (A) shall only apply for the use of a broadcasting
				station in the media markets that cover the State (or States) in which the
				candidate is seeking election to Federal office.
									(C)Eligibility
										(i)In
				GeneralThe limitation on charges under subparagraph (A) shall
				only apply if, in an election for a Federal office, a covered organization
				under section 325 of the Federal Election Campaign Act of 1971 makes
				disbursements for electioneering communications in connection with any legally
				qualified candidate for Federal office or for independent expenditures in an
				aggregate amount of $50,000 or more during a calendar year.
										(ii)ApplicationIn
				such circumstances, the limitation on charges under subparagraph (A) shall
				apply to all legally qualified candidates for Federal office in such election
				and national committees of political parties in connection with such
				election.
										(iii)RequirementIn
				an election for Federal office in which no covered organization has made the
				disbursements described in
				clause (i), all legally qualified
				candidates in such election shall be entitled to receive the lowest unit charge
				described in paragraph (1) for as long as no such disbursements are made in
				such election.
										(D)SeverabilityIf the operation of subparagraph (C) is
				enjoined by any court of competent jurisdiction, or if subparagraph (C) is held
				to be constitutionally insufficient by final judicial decision, then
				subparagraph (A) shall take effect immediately without any limitation imposed
				by subparagraph
				(C).
									.
						(2)National
			 committee chargesSection 315(b)(1) of such Act (47 U.S.C.
			 315(b)(1)) is amended in the matter preceding subparagraph (A) by striking
			 office shall and inserting office or by a national
			 committee of a political party in connection with the campaign of a legally
			 qualified candidate for Federal office shall.
					(3)Adequate access
			 at lowest unit chargeSection 315(b) of such Act (47 U.S.C.
			 315(b)) is amended by adding at the end the following:
						
							(4)Adequate access
				at lowest unit chargeA
				licensee shall take all actions necessary to ensure access to the use of a
				broadcasting station, in accordance with the requirements under paragraph (2),
				to meet the obligations under section 312(a)(7) for the use of such station by
				a legally qualified candidate for Federal office on behalf of his candidacy and
				by a national committee of a political party in connection with the campaign of
				such
				candidate.
							.
					(4)Conforming
			 amendmentSection 315(b)(3) of such Act (as redesignated by
			 paragraph (1)(A)) is amended by striking under paragraph (1)(A)
			 each place it appears and inserting under paragraph (1)(A) or
			 (2)(A)(i).
					(5)Requiring
			 organizations to notify commission if disbursements equal or exceed
			 thresholdTitle III of the Federal Election Campaign Act of 1971
			 (2 U.S.C. 431 et seq.), as amended by section 213(a), is further amended by
			 adding at the end the following new section:
						
							327.Requiring
				covered organizations to notify commission and fcc if disbursements equal or
				exceed threshold
								(a)Notification
				required if election- or candidate-Specific disbursements equal or exceed
				thresholdNot later than 24 hours after the date by which the
				aggregate amount of disbursements made by a covered organization for
				campaign-related activity with respect to a specific election or a specific
				candidate (together with the amount of any disbursements contracted to be made
				by the organization for such activity) first equals or exceeds $50,000, the
				organization shall file a report with the Commission and with the Federal
				Communications Commission which states the amount of the disbursements and
				identifies the election or candidate involved.
								(b)DefinitionsFor
				purposes of subsection (a), the terms campaign-related activity
				and covered organization have the meaning given such terms in
				section
				325.
								.
					(d)Preemption;
			 Random AuditsSection 315 of
			 the Communications Act of 1934 (47 U.S.C. 315) is amended—
					(1)by redesignating
			 subsection (c) as subsection (g);
					(2)by redesignating
			 subsection (d) as subsection (f); and
					(3)by inserting after
			 subsection (b) the following:
						
							(c)Preemption
								(1)In
				generalExcept as provided in
				paragraph (2), a licensee shall not preempt the use of a broadcasting station
				by a legally qualified candidate for Federal office or a national committee of
				a political party in connection with the campaign of such candidate.
								(2)Circumstances
				beyond control of licenseeIf
				a program to be broadcast by a broadcasting station is preempted because of
				circumstances beyond the control of the station, any scheduled use of a
				broadcasting station by such candidate or committee scheduled during that
				program may also be preempted.
								(d)Random
				Audits
								(1)In
				generalDuring the 45 days
				preceding a primary election and the 60 days preceding a general election, the
				Commission shall conduct random audits of designated market areas to ensure
				that each broadcasting station to which this section applies is allocating
				broadcast time for legally qualified candidates for Federal office in
				accordance with this section and section 312.
								(2)MarketsEach audit conducted under paragraph (1)
				shall cover the following markets:
									(A)At least 6 of the
				top 50 largest designated market areas.
									(B)At least 3 of the
				51–100 largest designated market areas.
									(C)At least 3 of the
				101–150 largest designated market areas.
									(D)At least 3 of the
				151–210 largest designated market areas.
									(3)Broadcast
				StationsEach random audit
				shall include each of the 3 largest television broadcast networks, 1
				independent television network, 1 cable network, 1 provider of satellite
				services, and 1 radio
				network.
								.
					(e)Political
			 fileSection 315(e) of such Act (47 U.S.C. 315(e)) is amended by
			 adding at the end the following:
					
						(4)Public Access to
				Political FileIn making a
				record available for public inspection under paragraph (1), a licensee shall
				make available on a timely basis on the station’s Web site the record of a
				request to purchase broadcast time that is made by or on behalf of a legally
				qualified candidate for Federal office, a national committee of a political
				party in connection with a campaign for such office, or by a covered
				organization under section 325(c) of the Federal Election Campaign Act of 1971
				for electioneering communications in connection with any legally qualified
				candidate for Federal office or for independent
				expenditures.
						.
				(f)DefinitionsSection
			 315(g) of such Act (as redesignated by subsection (d)(1)) is amended—
					(1)by striking
			 For purposes and inserting Definitions.—For
			 purposes;
					(2)in paragraph (1),
			 by striking ; and and inserting the following: and a
			 provider of cable or satellite television service, except that such term does
			 not include a noncommercial educational broadcast station as defined under
			 section 397;
					(3)in paragraph (2),
			 by striking the period at the end and inserting a semicolon; and
					(4)by adding at the
			 end the following:
						
							(3)the terms authorized
				committee, election, electioneering
				communications, Federal office, and independent
				expenditure have the meanings given such terms by section 301 of the
				Federal Election Campaign Act of 1971 (2 U.S.C. 431);
							(4)the term designated market
				area has the meaning given such term in section 122(j)(2)(C) of title
				17, United States Code; and
							(5)the term national committee of a
				political party includes a national congressional campaign committee of
				a political
				party.
							.
					(g)Stylistic
			 amendmentSection 315(f) of
			 such Act (as redesignated by subsection (d)(2)), is amended by striking
			 The Commission and inserting Regulations.—The
			 Commission.
				VOther
			 Provisions
			501.Judicial
			 review
				(a)Special rules
			 for actions brought on constitutional groundsIf any action is brought for declaratory or
			 injunctive relief to challenge the constitutionality of any provision of this
			 Act or any amendment made by this Act, the following rules shall apply:
					(1)The action shall be filed in the United
			 States District Court for the District of Columbia, and an appeal from a
			 decision of the District Court may be taken to the Court of Appeals for the
			 District of Columbia Circuit.
					(2)A
			 copy of the complaint shall be delivered promptly to the Clerk of the House of
			 Representatives and the Secretary of the Senate.
					(3)It shall be the
			 duty of the United States District Court for the District of Columbia, the
			 Court of Appeals for the District of Columbia Circuit, and the Supreme Court of
			 the United States to advance on the docket and to expedite to the greatest
			 possible extent the disposition of the action and appeal.
					(b)Intervention by
			 members of congressIn any
			 action in which the constitutionality of any provision of this Act or any
			 amendment made by this Act is raised, any member of the House of
			 Representatives (including a Delegate or Resident Commissioner to the Congress)
			 or Senate shall have the right to intervene either in support of or opposition
			 to the position of a party to the case regarding the constitutionality of the
			 provision or amendment. To avoid duplication of efforts and reduce the burdens
			 placed on the parties to the action, the court in any such action may make such
			 orders as it considers necessary, including orders to require intervenors
			 taking similar positions to file joint papers or to be represented by a single
			 attorney at oral argument.
				(c)Challenge by
			 Members of CongressAny Member of the House of Representatives
			 (including a Delegate or Resident Commissioner to the Congress) or Senate may
			 bring an action, subject to the special rules described in subsection (a), for
			 declaratory or injunctive relief to challenge the constitutionality of any
			 provision of this Act or any amendment made by this Act.
				502.SeverabilityIf any provision of this Act or amendment
			 made by this Act, or the application of a provision or amendment to any person
			 or circumstance, is held to be unconstitutional, the remainder of this Act and
			 amendments made by this Act, and the application of the provisions and
			 amendment to any person or circumstance, shall not be affected by the
			 holding.
			503.Effective
			 dateExcept as otherwise
			 provided, this Act and the amendments made by this Act shall take effect upon
			 the expiration of the 30-day period which begins on the date of the enactment
			 of this Act, and shall take effect without regard to whether or not the Federal
			 Election Commission has promulgated regulations to carry out such
			 amendments.
			
